Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/22 has been entered, claims 1-19 are pending examination.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-9, 11-15, 17 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 49-029950 (machine translation provided and citations made thereto; hereafter ‘950) in view of Vest (US 2007/0084368; hereafter Vest).
Claim 1: ‘950 teaches a method for manufacturing coated panels of the type including at least a substrate (1) and a top layer (everything above (1) with a motif (such as 3), the top layer being provided on the substrate  (See, for example, Fig 1-5, pg 1-2), the method comprising: 
providing a liquid synthetic material (synthetic resin ) layer (4) on the substrate (1) (See, for example, Fig 1-5 and pg 1);
and providing a relief on the surface of said synthetic material layer provided on the substrate (see, for example, Fig 1-5 and pg 1-2);
wherein the relief includes a pattern of recesses (See, for example, Fig 1-5 and pg 1-2);
wherein the pattern is at least partially determined by at least one print (5) (See, for example, Fig 1-5, pg 1-2);
wherein the relief is obtained by printing a mask (5) on / over a liquid synthetic material layer (See, for example, Fig 1-5 and pg 1-2)
wherein after providing the mask, curing (such as UV curing) the synthetic material layer (See, for example, Fig 1-5, pg 1-2); 
wherein the mask provides for selective curing of the synthetic material layer, such that the synthetic material layer is not solidified or solidified at a lesser extent in correspondence of the mask (See, for example, Fig 1-5, pg 1-2); 
and removing the not solidified or less solidified portions of the synthetic material layer by performing a material-removing treatment (such as by brushing) on the synthetic material layer thereby obtaining the relief (See, for example, abstract, Fig 1-5 and pg 1-2).
 ‘951 has taught wherein the mask / print can be applied as printing ink, over a liquid synthetic material layer but does not explicitly teach it is applied by inkjet printing directly onto the liquid synthetic material layer as there is an intermediate layer therebetween.  Vest teaches a method for manufacturing coated panels (relief image printing element / plate) of the type including at least a substrate (support) and a top layer with a motif (relief image eventually formed on the polymerizable layer), the top layer (polymerizable layer) being provided on the substrate (support) (See, for example, abstract, Fig 4, [0004], [0026], [0037], [0053]).  Vest similarly teaches wherein its method achieves a relief in a photosensitive coating by printing a mask over a photopolymerizable layer wherein the mask provides for selective curing of the synthetic material layer, such that the synthetic material layer is not solidified or solidified at a lesser extent in correspondence of the mask, and removing the not solidified or less solidified portions of the synthetic material layer by performing a material-removing treatment on the synthetic material layer thereby obtaining the relief (See, for example, abstract, [0011], [0029-0030], [0050], [0074-0075]). Vest further teaches wherein such printing can occur either by printing onto an intermediate layer or alternatively directly on the synthetic material layer (See, for example, [0048]).  Vest further teaches wherein improvements in production of such panels possessing relief surfaces can be accomplish a plurality of steps within the same system reducing handling and enhancing consistency, wherein the print is applied by inkjet printing (See, for example, [0045], [0050]); wherein the relief is obtained by printing a mask directly on the synthetic material layer (See, for example, [0015-0017], [0045], [0050]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated applying the print / mask printing ink directly onto the liquid synthetic material layer of ‘950 via inkjet printing since the prior art has demonstrated that removal of intermediate layers between mask and photopolymerizable layers achieves comparable results to those where the intermediate layer is present and as such a printing achieves the predictable result of serving as a suitable photomask for subsequent UV-curing / removal operations to produce a patterned relief structure, and as it would reduce handling and enhance consistency.
Further wherein the material removing treatment involves removing the mask (by combination the mask is directly on the synthetic material layer and thus would be removed with the removal of the unexposed / undercured resin (See, for example, ‘950 Fig 2-3 and Vest abstract, [0011], [0029-0030], [0040], [0074-0075]).
Claim 2:  ‘950 further teaches wherein the mask comprises masking portions (See, for example, Fig 1-5, pg 1-5); and Vest teaches phase change inks are applied as the masking portions, specifically “Examples of phase change ink compositions are described in U.S. Pat. No. 6,444,018 to King et al., the subject matter of which in herein incorporated by reference in its entirety” (see, for example, [0052]; {at col 3 lines 44-55, col 8 lines 6-17, claim 7 of King} the phase change ink is taught to comprise wax).  
Claim 3: ‘950 and Vest further teaches wherein the mask includes masking portions that are formed in line and/or at the same time with providing the relief in the synthetic material layer (see, for example, 950 Fig 1-5 and pg 1-2 and Vest: Fig 4, abstract, [0017]).
Claim 4: ‘950 and Vest further teaches wherein the selective curing is performed using UV or electron beams (See, for example, 950: pg 1-2; Vest: [0053]).
Claim 6: ‘950 and Vest further teaches wherein the material-removing treatment comprises at least a mechanical treatment (such as brushing, blotting, doctor blade, shearing / contact / transfer via direct roller contact) (see, for example, ‘950: fig 3, pg 1-2; Vest: abstract, [0071-0075], [0085], [0096]). 
Claim 7: Vest further teaches wherein the material-removing treatment can predictably comprise a conventional removal such as rinsing away portions of the synthetic material layer (water washing) (see, for example, [0008]).
Claim 8:  Vest further teaches wherein the material-removing treatment can predictably comprise a conventional removal such as chemical etching technique (solvent washing) (see, for example, [0008]).
Claim 9: ‘950 further teaches wherein the synthetic material layer (4) is a transparent synthetic material layer (4)  that is situated above the motif (3) (See, for example, Fig 1-5, pg 1-2).
Claim 11: ‘950 and Vest further teaches wherein the motif and/or the relief are provided directly on panels already having approximately or completely the dimensions of final coated panels (see, for example, ‘950: Fig 1-5; and Vest: Fig 4, wherein the motif / relief is formed directly into the coated panel, thus consistent in dimensions).
Claim 12: ‘950 further teaches wherein the relief corresponds (is “synchronized”) with the motif (See, for example, pg 1-2). 
Claim 13: Vest further teaches wherein “Exemplary photopolymer compositions (synthetic material layer composition) include those described in US patent application Ser. No. 10/353,446 filed Jan. 29, 2003, the teaching of which are incorporated herein by reference in their entirety” (See, for example, [0005] {Evidence {Roberts} is the PGPUB of 10/353,446 and explicitly teaches the photopolymer composition (synthetic material layer composition) comprises particles (nanoparticle fillers including zinc oxide, kaolinite, titanium dioxide, silicon dioxide; see, for example, [0024]).
Claim 14: Vest further teaches wherein the synthetic material layer (photocurable layer)  substantially extends over the entire motif (see, for example, abstract, [0011], [0029-0030], [0074-0075]; wherein the motif comprises the recesses formed within the photocurable layer, thus the photocurable layer substantially extends over the entire motif). 
Claim 15: Vest further teaches wherein material of the synthetic material layer remains present in deeper recesses of the top layer (see, for example, abstract, [0011], [0029-0030], [0074-0075]; wherein the recesses formed within the photocurable layer, thus the photocurable layer remains present in deeper recesses of the top layer). 
Claim 17: Vest further teaches wherein the relief is tangibly present at a surface of the coated panel (See, for example, abstract, [0011], [0029-0030], [0074-0075], printing elements uppermost surface comprises the relief). 
Claim 19: Vest further teaches wherein a position of the relief is referenced to a final edge or a final corner point of the coated panel (See, for example, abstract, [0007], [0011], [0029-0030], [0045], [0050] [0074-0075]; as the relief exists at a finite position dictated by the desired digitally delivered pattern relative to a final edge / corner point of the coated panel, it would read on referenced. 

Claim 2 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘950 in view of Vest as applied to claim 1 above, and further in view of King.
Claim 2:  ‘950 in view of Vest teaches the method of claim 1 (above), wherein they further teaches wherein the mask comprises masking portions (see figures); ‘950 is silent as to the ink and Vest further teaches phase change inks are applied the masking portions, specifically “Examples of phase change ink compositions are described in U.S. Pat. No. 6,444,018 to King et al., the subject matter of which in herein incorporated by reference in its entirety”. (see, for example, [0052]).  For sake of argument that such an explicit recitation that the phase change ink compositions of King wouldn’t be within the teaching of Vest by incorporation by reference: King teaches phase change ink compositions (See, for example, abstract).  King further teaches that such inks preferably comprise wax or paraffin to tailor mechanical and fluidic properties of the ink (See, for example, col 3 lines 44-55, col 8 lines 6-17, claim 7).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the mask ink to comprise wax / paraffin as Vest has explicitly taught the phase change ink of King as suitable for such patterning processes, since use of such wax / paraffin allows for tailoring of the inks mechanical and fluidic properties and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

Claim 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘950 in view of Vest as applied to claim 1 above, and further in view of Suzuki et al (US 4,688,156; hereafter Suzuki).
Claims 5 and 7: ‘950 in view of Vest teaches the method of claim 1 (Above) and ‘950 further teaches wherein the material-removing treatment can comprise polishing / brushing (see, for example, ‘950: fig 3, pg 1-2).   But it does not explicitly teach removal via suction or rinsing treatment.  Suzuki teaches a method for manufacturing coated panels (see, for example, abstract, Figures).  Suzuki further teaches masked patterning of a photocurable resin layer and subsequent removal of uncured portions can predictably be achieved by any of rinsing (spraying), brushing, blowing, or suction (See, for example, col 7 lines 40-67).  As both ‘950 and Suzuki are directed to methods of providing structured photocurable resin layers via selective curing through masks, it would have been obvious to one of ordinary skill in the art at the time of invention to have performed removal via rinsing (spraying) or suction as such a method is known in art to predictably remove non cured resin from masked photo-cured resin bodies.  

Claim 7-8 are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘950 in view of Vest as applied to claim 1 above, and further in view of Hatton (GB 1,451,769; hereafter Hatton).
Claim 7-8: ‘950 in view of Vest teaches the method of claim 1 (above).  Wherein ‘950 has taught the material-removing treatment comprises polishing / brushing, (see, for example, ‘950: fig 3, pg 1-2). But it does not explicitly teach the treatment comprises rinsing away / chemical etching.  Hatton teaches a method of making pattern-bearing surface coatings via cured synthetic resins (See, for example, pg 1 lines 31-61).  Hatton further teaches wherein following patterned curing, the uncured portions can predictably be removed by rinsing / scrubbing with a solvent (See, for example, pg 3 lines 55-69).  As both Hatton and Vest are directed to methods of making pattern bearing coatings of synthetic resin on panels via masking / photocuring it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated rinsing away / chemical etching as means for removing uncured material as such methods are conventional in the art to predictably remove uncured photocurable resins from masked /photocured coated surfaces. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘950 in view of Vest as applied to claim 1 above, and further in view of Frati (EP 1872959; provided by Applicant in 11/8/21 IDS; hereafter Frati).
Claim 10: ‘950 in view of Vest teaches the method of claim 1 (above).  Wherein ‘950 has taught the existence of motif / decorative layer (2+3) between the synthetic material layer and the substrate, but it does not explicitly teach the motif is obtained by performing a print directly on the substrate by an inkjet printer with one or more print heads. Frati is directed to a method of producing panels exhibiting the appearance of wood comprising a substrate, a transparent protective layer and an intermediate motif / decorative layer viewed there through (See, for example, abstract, [0015], [0023], Fig 1).  Frati further teaches wherein the intermediate décor layer is preferably provided directly on the substrate via inkjet printing with one or more print heads as it predictably provides for reductions in cost and time as well as enabling high productivity with large production flexibility (See, for example, [0008-0010], and [0015-0016], Fig 1).   Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have supplied the decorative / motif layer(s) between the synthetic material layer and the substrate by performing a print directly on the substrate by an inkjet printer with one or more print heads as a such an method achieves the predictable result of providing patterned décor / motif layers, such as those imitating wood, between a substrate and an overlying transparent coating; while further providing benefits of reduction in cost and time as well as enabling high productivity with large production flexibility.

Claim 13 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘950 in view of Vest as applied to claim 1 above, and further in view of Roberts.
Claim 13: ‘950 in view of Vest teach the method of claim 1 (above), ‘950 is silent as to the synthetic material layer composition, but Vest further teaches wherein “Exemplary photopolymer compositions (synthetic material layer composition suitable for such decorative applications) include those described in US patent application Ser. No. 10/353,446 filed Jan. 29, 2003, the teaching of which are incorporated herein by reference in their entirety” (See, for example, [0005]) Roberts is the PGPUB of 10/353,446 and explicitly teaches the photopolymer composition (synthetic material layer composition) comprises hard particles (nanoparticle fillers including zinc oxide, kaolinite, titanium dioxide, silicon dioxide; see, for example, [0024]).  Roberts further teaches wherein the incorporation of such particles provides enhanced physical properties to the resin (See, for example, [0022]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated hard particles in the synthetic as Vest has explicitly taught the synthetic resin layer compositions of Roberts as suitable for such patterning processes, since incorporations of such hard particles would predictably enhance the physical properties of the resin, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘950 in view of Vest as applied to claim 1 above, and further in view of Oishi (US 3,738,854; hereafter Oishi).
Claim 16: ‘950 in view of Vest teach the method of claim 1 (above), wherein ‘950 teaches the substrate comprises a wood based material (plywood, particle board) (See, for example, pg 1). But it does not further teach using priming layers that include a filling material to fill unevenesses at an upper surface of the substrate.  Oishi teaches a method of making decorative boards (See, for example, abstract).  Oishi further teaches wherein priming layers such as primer coatings and sealer coats are conventional in the art, and particularly when plywood is the base filler coatings are applied for prevention of absorption of paints to be laminated on the primer coating, smoothening the surface,  and prevention of peeling of laminated coats (See, for example, col 2 lines 23-53, col 6 lines 3-75).   Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated using priming layers that fill unevenness in the base, as such coatings are conventional in the art and would predictably provide for prevention of absorption of paints to be laminated on the primer coating, smoothening the surface, and prevention of peeling of laminated coats.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘950 in view of Vest as applied to claim 1 above, and further in view of Laurent et al (US 2006/0156672; hereafter Laurent).
Claim 18: ‘950 in view of Vest teach the method of claim 1 (above), wherein ‘950 teaches the substrate comprises boards such as plywood or particle board (See, for example, pg 1, pg 2).  But is does not explicitly teach wherein the method further comprises subdividing the boards to form the coated panels.  Laurent teaches a method of making coated / reliefed flooring panels from boards (See, for example, abstract, Fig 13-14).  Laurent further teaches wherein following coating and generation of relief, specifically sized panels for pertinent applications, such as flooring can be cut from larger processed boards to yield a plurality of desired panel articles with reduced height / thickness deviation tolerances (See, for example, Fig 13-14, [0170-0177]).  As both Laurent and ‘950 are directed to making decorative embossed panels from boards (plywood, etc); it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the coating processing on boards and to subsequently cut the boards into a plurality of coated panels as such an order of steps would predictably yield a plurality of coated relief panels and reduce height deviation tolerances.

Response to Arguments
Applicant’s 7/12/22 amendment removing “only one time” from claim 1 has been fully considered and is persuasive with respect to the previously applied 35 USC 112 1st and 2nd rejections, therefore these rejections have been withdrawn. 
Applicant's remaining arguments filed 7/12/22 have been fully considered but they are not persuasive. 
Applicant argues that the modification of ‘950 with Vest would not provide predictable results.  The examiner maintains that Vest has explicitly taught that “the ink can be applied directly to the surface of the printing element, especially if compatibility (migration) issues are not observed.  Concepts such as differences in material surface tension, and density are commonplace and well understood to one of ordinary skill in the art (it is noted that with respect to this statement: “Applicant wholeheartedly agrees and does not contend otherwise” (pg 7 of remarks)), thus in combination with the explicit guidance provided in prior art; removal of the intermediate layer and selection of suitable materials presenting no compatibility (migration) issues would be predictable and well within the level of one of ordinary skill.
In response to applicant's arguments against the references individually, (Vest does not teach mask printing onto a liquid layer) one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Primary reference ‘950 has already taught the photopolymerizable layer as a liquid, thus Vest is not relied upon for such a teaching.  Vest is relied upon as demonstrating that the intermediate layer of ‘950 can be removed and still achieve predictably masking by direct printing if compatibility (migration) issues are not observed.  As described above, it is well within the level of one of ordinary skill in the art to select suitable materials presenting no compatibility (migration) issues.
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712